Citation Nr: 0914290	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an extraschedular evaluation for chronic 
lumbosacral strain and the residuals of a compression 
fracture of the T-12 vertebra.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to 
January 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction was transferred to the Chicago RO 
during the pendency of the appeal.

In December 2006, the Veteran provided testimony at a hearing 
at the RO before the undersigned Veterans Law Judge on Travel 
Board.  A transcript is of record.  

In a decision in May 2007, the Board denied entitlement to 
service connection for cervical spine disability; denied 
entitlement to a schedular disability evaluation in excess of 
40 percent for chronic lumbosacral strain; and denied 
entitlement to a schedular disability evaluation in excess of 
10 percent for the residuals of a compression fracture of the 
T- 12 vertebra, resolving those then pending appellate 
issues.  (The only other service-connected disability is 
status post removal of benign tumor, right proximal tibia, 
for which a noncompensable rating is assigned; this matter is 
not on appeal).

The Board remanded the remaining appellate issue of 
entitlement to an extraschedular evaluation for chronic 
lumbosacral strain and the residuals of a compression 
fracture of the T-12 vertebra for specific development.  This 
has now been accomplished, and the case has been returned to 
the Board for further appellate review.


FINDING OF FACT

The evidence does not present such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  


CONCLUSION OF LAW

The criteria for entitlement to an extraschedular evaluation 
for chronic lumbosacral strain and the residuals of a 
compression fracture of the T-12 vertebra are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence that is necessary to 
substantiate the claim; to indicate which information and 
evidence VA will obtain; and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  The VCAA notice requirements apply to all elements 
of a service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board finds that the content of the June 2007 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Although 
there is a defect with respect to timing, it was harmless 
given that the Veteran had opportunity to respond to the 
subsequent supplemental statement of the case (SSOC) that was 
furnished in September 2008.  See Mayfield, supra; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, any absence of information was harmless error 
and, to whatever extent the decision of the Court in Dingess, 
supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant, and, given 
the nature of the conclusion herein, any presumption of error 
as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as this would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Criteria, Factual Background and Analysis

The rating schedule is generally deemed adequate to rate a 
disability. 38 C.F.R. § 3.321(a) (2008).  When either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically 
adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  38 C.F.R. § 3.321(b); 
see Colayong v. West, 12 Vet. App. 524, 536 (1999).  

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. § 
3.321(b)(1) (2008).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected back disorders is inadequate.  A careful comparison 
between the level of severity and symptomatology of the 
Veteran's disabilities with the established criteria found in 
the rating schedule reasonably describes the Veteran's 
disability level and symptomatology throughout the rating 
period on appeal.

On several occasions, including as a result of the 2007 Board 
remand, the Veteran was asked to provide VA or submit 
information relating to how his service-connected back 
problems specially affect his ability to work. The Veteran 
has responded in writing, in a VA Form 21-4138 dated in 
February 2008, that he has only been treated by VA at 
designated facilities in the past 15 years, extensive records 
of which are now in the file.  The aggregate VA records of 
medical care which consists of multiple volumes of data, does 
not reflect significant care or frequent hospitalization for 
his back disabilities, or hindrance in his work as a result 
thereof other than as contemplated in the schedular criteria 
which were discussed at length in the earlier Board decision.  

It is noteworthy, however, that service connection is either 
not in effect and/or has been specifically addressed and 
denied on numerous occasions by either VARO or Board for a 
variety of other disabilities including cervical spine 
disabilities, symptoms of Parkinson's disease, bilateral 
lower extremity disabilities including numbness and tingling 
and ankle disorders, diabetes mellitus, heart (congestive 
heart failure, hypertension, coronary artery disease, etc.), 
liver and lung anomalies or disease, etc., all of which may 
have in one way or another impacted the Veteran's mobility, 
ability to work and medical care.  His VA clinical records 
reflect that the Veteran uses a scooter or other aids for 
mobility issues at home.  The Board very much sympathizes 
with the extent of the Veteran's multiple disabilities and 
the effects from them.  For the issue at hand, only the 
effects of the service-connected back disability may be 
considered.  38 C.F.R. § 4.14 (2008) (the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation...is 
to be avoided).  The medical records in this case do not tend 
to suggest that there is anything deficient or uncontemplated 
in the regular rating criteria, which has already been 
adequately applied.  

In short, there is nothing in the record to indicate that 
this service-connected disability at issue causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In fact, his disability is accurately reflected 
by the schedular criteria.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

SSA benefits have been granted back on the totality of back 
problems (including both service-connected and nonservice-
connected areas for purposes of this consideration) and 
hypertension.  And although requested to do so, the Veteran 
has not provided any further data with regard to how he might 
fulfill the criteria for marked interference with employment 
or frequent periods of hospitalization for these 
disabilities.

The Veteran's representative, in a written presentation in 
February 2009, noted that the Veteran's last orthopedic 
examination was held in 2004.  The representative suggested 
that an additional VA examination be undertaken at this time.  
The Board does not concur.  Reexaminations are required if 
the evidence indicates that there is been a material change 
in the disability or if the current rating may be incorrect.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 92007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  Neither has been 
suggested herein.

For the above reasons, a doubt is not raised to be resolved 
in the Veteran's favor as to entitlement to extraschedular 
ratings for either of these disabilities.  





ORDER

Entitlement to an extraschedular evaluation for chronic 
lumbosacral strain and the residuals of a compression 
fracture of the T-12 vertebra is denied. 


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


